Citation Nr: 0634433	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran, who served on active duty from March 1945 to 
July 1946, is deceased, and the appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from February and October 2003 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Those decisions, in part, denied 
service connection for the cause of the veteran's death.  

In September 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  Subsequently, 
the case was remanded in December 2004 for additional 
evidentiary development and is now before the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The certificate of death shows that the veteran died on 
September [redacted], 1958, at age 42.  The immediate cause of death 
was coronary thrombosis; no other conditions were identified 
as leading to the immediate cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for rheumatoid arthritis of the knees and right 
wrist, and for a boil scar on the right hand.  Noncompensable 
ratings were in effect for both disorders.  

3.  The veteran's service-connected rheumatoid arthritis or 
boil scar did not cause or contribute substantially or 
materially to cause the veteran's death.  

4.  The veteran's heart disease was first demonstrated many 
years after service, and is not shown to be related to any 
incident of service.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 7 Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the appellant with a copy of the February 
2003 rating decision which denied service connection for the 
cause of the veteran's death, a statement of the case (SOC) 
in October 2003, a VCAA letter in December 2004, and a 
supplemental statement of the case (SSOC) in May 2006, all of 
which discussed the pertinent evidence, and the laws and 
regulations related to this claim.  These documents, in 
totality, notified the appellant of the evidence needed to 
prevail on these claims.  Specifically, the VCAA letter gave 
notice of what evidence she needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  While the required 
notice was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In 
the present case, the evidence includes all available service 
medical records, post service private and VA treatment 
records, and statements and testimony by the appellant.  The 
Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

The Board recently obtained a medical opinion regarding 
whether it was as likely as not that fatal coronary 
thrombosis was related to, caused by, or had its onset during 
service.  The Board also obtained a medical opinion as to 
whether coronary thrombosis was related to service-connected 
conditions, particularly rheumatoid arthritis.  Under these 
circumstances, the duty to assist doctrine does not require 
that additional medical examinations or opinions be obtained.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include reference to the fact that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is warranted.  Id.  Review of 
the record shows that the appellant was provided with notice 
of the type required by the decision of Dingess/Hartman v. 
Nicholson, supra, regarding the establishment of disability 
ratings and effective date for the disabilities on appeal in 
the May 2006 SSOC.  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to the issues of entitlement to service connection for cause 
of death is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Death - Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2006).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2006).

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - coronary thrombosis/heart disease - may be service-
connected.  Under the laws administered by VA, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

At the time of the veteran's death, service connection was in 
effect for rheumatoid arthritis of the knees and right wrist 
and for a boil scar on the right hand.  Noncompensable 
ratings were in effect for both disorders.  There were no 
pending claims for service connection.  

The appellant argues that the veteran's service-connected 
rheumatoid arthritis contributed substantially or materially 
to the cause of his death from coronary thrombosis.  In 
support of her contention, she has submitted several articles 
gleaned from the Internet supporting a link between 
rheumatoid arthritis and cardiovascular problems.  

The certificate of death shows that the veteran died on 
September [redacted], 1958, at age 42.  The immediate cause of death 
was coronary thrombosis; no other conditions were identified 
as leading to the immediate cause of death.  

Review of the service medical records (SMRs), to include a 
discharge examination report, shows that they are negative 
for report of, or treatment for, a heart condition during 
service.  Post service VA hospital discharge summary reflects 
that the veteran was hospitalized from February 27, 1947, to 
June 24, 1947, for rheumatoid arthritis of the knees and 
right wrist.  During his progress in the hospital, an 
abnormal electrocardiogram (EKG) suggestive of myocardial 
damage was noted.  However, the only diagnosis provided at 
time of discharge was rheumatoid arthritis.  

As noted earlier, the veteran died in 1958 and coronary 
thrombosis was given as the immediate cause of death.  Added 
to the record in September 2004 was a statement by a private 
physician (M.A.G., M.D.) in which he stated that he was a 
board-certified rheumatologist who had practiced for the past 
23 years.  He said that he had been asked to comment on the 
relationship between rheumatoid arthritis and heart disease.  
He indicated that rheumatoid arthritis was a chronic 
inflammatory arthritis and stated that this condition was a 
well known risk factor for cardiovascular disease including 
coronary artery disease.  He added that rheumatoid arthritis 
could also affect the heart causing coronary vasculitis, 
myositis, valvular, inflammation, conduction defects, and 
granulomatous aortitis.  

Also of record are numerous excerpts from medical treatises 
as obtained from the Internet reflecting that rheumatoid 
arthritis is linked to increased risk of heart disease.  

The appellant testified at a personal hearing in September 
2004.  She reiterated her contentions in support of her 
claim.  She recalled that after the veteran's release from 
the hospital in 1947 he did not work for about one year, but 
he did not receive any significant treatment for any 
particular health condition prior to his death.  

Subsequently, in a Board decision dated in December 2004, the 
issue of entitlement to service connection for the cause of 
the veteran's death was remanded for additional evidentiary 
development, to include an opinion as provided by a VA 
examiner.  The examiner, after review of the entire claims 
file, to include those records mentioned above, was requested 
to provide an opinion was to whether it was at least as 
likely as not that the veteran's coronary thrombosis was 
related to, caused by, or had its onset during service.  The 
examiner was also requested to indicate whether the veteran's 
service-connected rheumatoid arthritis contributed 
substantially or materially to the cause of the veteran's 
death.  In this regard, he/she was to comment on the medical 
articles or other relevant medical treatise evidence which 
linked rheumatoid arthritis with cardiovascular problems and 
mortality.  

The requested examination of the record and report, dated in 
January 2006, is of record.  An attempt to obtain additional 
medical treatment records, particularly from the 1947 
hospitalization, was unsuccessful.  The VA examiner stated 
that she reviewed the record.  She noted that there were no 
additional medical records for review.  This meant that there 
was no medical evidence to describe the veteran's health 
between the time rheumatoid arthritis was diagnosed and the 
time of his death.  There was no information about the 
severity of his rheumatoid arthritis, degrees of impairment 
of physical function, medications used, presence or absence 
of deformities, presence or absence of additional joint 
involvement, other than the original ones for which he 
received service connection, was presented.  Further, there 
were no medical records related to the veteran prior to his 
death such as whether he had cardiac problems, treatment, or 
whether the death was sudden and unexpected.  There was no 
autopsy report.  Additionally, there were no medical records 
which described the immediate events preceding the death of 
the veteran.  She noted that the diagnoses were rheumatoid 
arthritis, both knees and right wrist.  There was no 
supporting medical evidence or disease in any other joints or 
body parts.  There was no information on degree of disability 
related to rheumatoid arthritis, and no claim filed for 
increase in disability related to progression of disease.  
Possible coronary artery disease and coronary thrombosis was 
also diagnosed.  The examiner noted that there was no 
information to support or deny the presence of coronary 
artery disease prior to the veteran's death.  There was no 
autopsy evidence to prove conclusively that the veteran died 
of coronary thrombosis.  

The VA examiner's conclusions were that medical knowledge in 
the 21st century was much more advanced that it was in the 
1950s when the veteran was living.  She added however, that 
little was known about the actual state of health of the 
veteran and that it was impossible to state that his 
rheumatoid arthritis was one of the severity that would 
suggest that he was at increased risk of developing coronary 
artery disease.  She added that it was also not known if the 
veteran died of a coronary artery disease because there was 
no autopsy confirmation.  The most common cause of sudden 
death was cardiac arrhythmia, not coronary occlusion from 
thrombosis.  It was not known if the veteran's death was 
sudden, or anything else about the circumstances.  

As for the articles of record, she noted that several key 
characteristics of severe rheumatoid arthritis stood out as 
being associated with higher risk of death from 
cardiovascular disease.  However, she pointed out that there 
was no substantive evidence that the veteran's rheumatoid 
arthritis was severe.  Moreover, there was no evidence that 
the veteran's presumed cause of death from coronary 
thrombosis was related to, caused by, or had its onset during 
service.  Finally, there was no evidence to support the 
contention that the veteran's service-connected rheumatoid 
arthritis contributed substantially or materially to the 
cause of the veteran's death.  The opinion was provided by a 
VA endocrinologist who noted that her report was prepared 
with the aid of the Chief of the Rheumatology section of the 
VA Medical Center in Cleveland, Ohio.  

After review, the Board finds that the veteran's service- 
connected disorders, particularly his rheumatoid arthritis of 
the knees and right wrist, did not cause or contribute 
substantially or materially to cause his death.  While the 
private physician's September 2004 statement that supports 
the appellant's claim has been considered, the Board notes 
that it does not reflect that the doctor had the pleasure of 
reviewing the veteran's claims file.  Moreover, he speaks in 
general terms without specifically stating that the veteran's 
rheumatoid arthritis in this case resulted in his coronary 
thrombosis that caused his death.  

The Board finds that the VA report from 2006 and signed by an 
endocrinologist and Chief of Rheumatology is much more 
probative.  In this regard, it is noted that it is the 
Board's responsibility to weigh the credibility and probative 
value of all of the evidence and, in so doing, the Board may 
accept one medical opinion and reject others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  It is also the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over 
another.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, 
the Board has accorded greater evidentiary weight to the VA 
report in which the entire claims file was reviewed, to 
include the private physician's opinion and the medical 
treatise evidence of record, and concluded that the veteran's 
rheumatoid arthritis was not shown to be of the severity that 
would warrant suggest that he was at increased risk for 
developing coronary artery disease.  As pointed out by these 
examiners, the objective evidence simply was not in the 
claims file to find that this was so.  


The Board will now consider whether the veteran's coronary 
thrombosis/coronary artery disease may be service-connected.  
After review, the Board finds that the condition was not 
shown in service or for many years after separation from 
service.  In this regard, his service medical records are 
negative for any complaint, treatment, or diagnosis of heart 
disease, and while an EKG was shown to be abnormal in 1947, 
no chronic heart disease was noted until the time of his 
death which was many years later.  In support of this 
conclusion is the fact that the appellant recalled that the 
veteran was not treated for additional arthritic or heart 
complaints after his 1947 hospitalization.  Furthermore, the 
appellant has not presented any competent medical evidence 
linking the veteran's heart condition to any incident of 
service.  Given the above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for coronary 
thrombosis/heart disease.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service, to 
include his service-connected rheumatoid arthritis.  The 
Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


